Opinion by
Orlady, J.,
The general rule is that the action of the court, in quashing a writ of foreign attachment is not reviewable, it being an interlocutory order, from which no appeal lies: Hoppes v. Houty, 133 Pa. 34; Slingluff v. Sisler, 193 Pa. 264; Ingram v. Oranges, 33 Pa. Superior Ct. 316; Schuck v. Freeman, 55 Pa. Superior Ct. 38. Nor do the facts disclosed by this record take this appeal out of the general rule. While the next friend of the minor was not made a party, her counsel was served and appeared at the hearing to resist the proceeding. The fact of marriage of the minor to an'adult husband after the institution of the suit, must be assumed under the record, and, at that time, the interest of the next friend and her counsel were apparently hostile to that of the infant. Under such facts the minor by her husband had full power to discharge her former counsel and make defense to the claim of the next friend: Dyer v. Cornell, 4 Pa. 359; Pereyra’s App., 126 Pa. 220; Eichert’s Est., 155 Pa. 59.
The effort of the appellant and her counsel to protect Magdalina Bowit was highly meritorious, but such voluntary services do not create a legal liability, and the moral obligation- for such is frequently ignored. We have nothing to do with the merits of the claim of the appellant in this proceeding.
The order of the court in quashing the writ is affirmed.